                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 December 18, 2019
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA         §
                                 §
VS.                              §               CRIMINAL NO. 2:19-CR-1998
                                 §
JEIDY LINETH MARTINEZ-REYES; aka §
JAIDI LYNET MARTINEZ-REYES; aka §
JEIDI MARTINEZ-REYES             §

      OPINION AND ORDER GRANTING MOTION FOR CONTINUANCE

       On December 16, 2019, Defendant moved for a continuance of the final pretrial

conference and jury selection and trial because the Defendant wanted her family to speak

to an immigration lawyer about the consequences of a plea and/or conviction (D.E. 12).

The United States was unopposed to the motion.

       Under the Speedy Trial Act, a district court may grant a continuance and exclude

the resulting delay from the time in which a trial must commence if it makes on-the-

record findings that the ends of justice served by granting the continuance outweigh the

public’s and defendant’s interests in a speedy trial. 18 U.S.C. § 3161(h)(7).

       Having considered the Defendant’s motion, the Court finds that the failure to grant

a continuance in this case would deny counsel for the defendant the reasonable time to

consider collateral consequences of a conviction, taking into account the exercise of due

diligence.

       Accordingly, the Court finds that the ends of justice are served by granting a

continuance in this case and outweigh the best interests of the public and Defendant in a

speedy trial, and the period of the continuance is excluded from speedy trial computation.
1/2
       The Court GRANTS the Defendant’s motion and CONTINUES the final

pretrial conference until January 7, 2020, at 9:30 a.m. before Hon Jason B. Libby, and

schedules the jury selection and trial for February 10, 2020 at 9:00 a.m. before Hon.

Nelva Gonzales Ramos.

      ORDERED this 17th day of December, 2019.


                                           ___________________________________
                                           B. JANICE ELLINGTON
                                           UNITED STATES MAGISTRATE JUDGE




2/2
